J-A19023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                   Appellant              :
             v.                           :
                                          :
                                          :
MADHI DALI                                :     No. 3677 EDA 2018
                                          :

             Appeal from the Order Entered December 19, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0001906-2017,
                          CP-51-CR-0003042-2017

BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

DISSENTING MEMORANDUM BY McCAFFERY, J.:

                                                 FILED NOVEMBER 17, 2020

      Although I agree with the learned majority that the Commonwealth has

made a procedural error, for the reasons explained below, I respectfully

dissent. I would hold that the Commonwealth’s single notice of appeal, which

was timely and properly filed, preserves the Commonwealth’s ability to

proceed with one of the cases listed thereon.

      On June 1, 2018, our Supreme Court clarified in Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018), that litigants must file separate and distinct

notices of appeal in cases where a single appealable order is entered as of

more than one docket number, per Pa.R.A.P. 341.         Id. at 976; see also

Pa.R.A.P. 341, note (“Where, however, one or more orders resolves issues

arising on more than one docket or relating to more than one judgment,
J-A19023-20


separate notices of appeal must be filed.”) (citations omitted).          Prior to

Walker, it had been common in some judicial districts to file one notice of

appeal where, for instance, a criminal defendant was convicted under two

distinct, but related, docket numbers that were consolidated for trial.

      On March 5, 2019, this Court entered a show cause order requesting the

Commonwealth to demonstrate why its notice of appeal should not be quashed

for failing to file separate notices of appeal at each docket pursuant to Walker.

On March 13th, the Commonwealth filed its response, in which it

acknowledged an “inadvertent clerical oversight” in filing a single notice of

appeal and asked that it be permitted to proceed with its appeal as to “the

lead docket number,” CP-51-CR-0001906-2017. Commonwealth’s Response,

3/13/19, at 2.

      Although I largely agree with the learned majority’s discussion of

Walker, I see nothing in our decisional law that would forbid this; indeed, as

I read Walker, this result is as consistent with that case and Rule 341 as

quashal of both appeals would be. Walker does not explicitly mention this

result, but it also does not mandate total quashal where appellants use a single

notice of appeal for multiple related appeals arising from the same order. The

Walker Court, of course, declined to quash, making application of its rule

prospective. Walker, 185 A.3d at 977. The Walker Court held that “the

proper practice under Rule 341(a) is to file separate appeals from an order

that resolves issues arising on more than one docket. The failure to do so


                                      -2-
J-A19023-20


requires the appellate court to quash the appeal.”      Id. at 977 (emphasis

added).   While Walker has occasioned some confusion for litigants, it is

perhaps best described as standing for the principle that one notice of appeal

creates one, and only one, appeal.

      The Official Note to Pa.R.A.P. 341 reads in relevant part as follows:

      Where . . . one or more orders resolves issues arising on more
      than one docket or relating to more than one judgment, separate
      notices of appeals must be filed. Malanchuk v. Tsimura, 137
      A.3d 1283, 1288 (Pa. 2016) (“[C]omplete consolidation (or
      merger or fusion of actions) does not occur absent a complete
      identity of parties and claims; separate actions lacking such
      overlap retain their separate identities and require distinct
      judgments”); Commonwealth v. C.M.K., 932 A.2d 111, 113 &
      n.3 (Pa. Super. 2007) (quashing appeal taken by single notice of
      appeal from order on remand for consideration under Pa.R.Crim.P.
      607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, note.

      When interpreting statutory language, appellate courts must “ascertain

and effectuate the intention of the General Assembly.” Koken v. Reliance

Ins. Co., 893 A.2d 70, 80-81 (Pa. 2006), citing 1 Pa.C.S. § 1921(a).1 If the

language is not ambiguous, we must apply it and not disregard its letter in

pursuit of its spirit. 1 Pa.C.S. § 1921(b). Under Rule 341 and Walker, we

must quash “the appeal” and we should do so. But there are two appeals at

issue here, and we can hew to the law and give Rule 341 teeth without




1 The rules of statutory construction recorded in Chapter 19 of Title 1 of the
Pennsylvania Consolidated Statutes are applicable to the Rules of Appellate
Procedure; see Pa.R.A.P. 107.

                                     -3-
J-A19023-20


quashing both of them. If there were not two appeals, there would be no

Walker issue, so it is almost true to the point of tautology that there are two

appeals.

      As a matter of logic, the defect that Rule 341 proscribes and that afflicts

the Commonwealth’s case is a procedural requirement that each trial court

docket number should have its own notice of appeal to present the case

properly to the appellate court. Thus, it appears that the failure does not

necessarily mar both appeals; the Commonwealth filed a notice of appeal that

was proper as to one docket number, although it listed a surplus docket

number on that notice. It did not file a notice of appeal as to the second

docket number, and thus there can be no proper appeal as to that matter.

      This case is distinguishable from the ones cited in the Comment to Rule

341. In C.M.K., the appellants, co-defendants at trial, filed a single, joint

notice of appeal from two distinct judgments of sentence. C.M.K., 932 A.2d

at 112. Malanchuk presents the question of “whether an order awarding

summary judgment in one of two civil cases consolidated for purposes of

discovery and trial was appealable immediately as of right.” Malanchuk, 137

A.3d at 1284.

      Neither addresses the more common scenario arising under Walker,

where a single defendant faces charges at multiple trial court docket numbers.

See, e.g., Commonwealth v. Stansbury, 219 A.3d 157, 160 (Pa. Super.

2019) (PCRA court dismissed petition with single order, where two convictions


                                      -4-
J-A19023-20


resulted from consolidated trial; PCRA court’s instruction that appellant could

file “an appeal” was breakdown in court operations, so this Court declined to

quash); Commonwealth v. Jerome Johnson, ___ A.3d ___, 1620 EDA

2018, 2020 WL 3869723, at *4 (Pa. Super. July 9, 2020) (en banc) (declining

to quash where appellant filed four notices of appeal which contained all four

trial court docket numbers; “Rule 341 and Walker make no mention of case

numbers on a notice of appeal. . . . We should not invalidate an otherwise

timely appeal based on the inclusion of multiple docket numbers, a practice

that the Rules themselves do not expressly forbid.”); Commonwealth v.

Rebecca Johnson, ___ A.3d ___, 2063 EDA 2018, 2020 WL 4211747, at *1

(Pa. Super. July 23, 2020) (en banc) (no Walker violation where appellant

filed three notices of appeal, each listing all three trial court docket numbers).

      The Johnson cases support the Commonwealth’s position. This Court

determined that there is no violation of Walker, or Rule 341, where a notice

of appeal contains multiple docket numbers.         Under that reasoning, the

Commonwealth’s notice of appeal as to its lead case is not defective. It simply

neglected to file a second notice of appeal, and has therefore failed to preserve

an appeal as to the second matter.       Thus, accepting the Commonwealth’s

notice of appeal would seem to be appropriate under both Johnson cases.

      Fundamentally, total quashal in this case, in service of quashing “the

appeal” under Walker, appears to further the same procedural glitch that

Rule 341 intends to avoid: treating two or more cases as if they are one case,


                                      -5-
J-A19023-20


and thereby effectively “consolidating” them without consideration of the

relevant features of the cases. Consolidation is largely the prerogative of the

courts. See Pa.R.A.P. 513 (under certain circumstances “the appellate court

may, in its discretion, order [multiple appeals] to be argued together in all

particulars as if but a single appeal”).    In my view, the Commonwealth’s

proposed action is consistent both with Rule 341 and its spirit, and therefore,

to the extent that the Majority quashes both cases rather than accepting the

notice of appeal as to the lead case, I respectfully dissent.




                                      -6-